Order entered October 7, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00996-CR
                                    No. 05-14-00997-CR
                                    No. 05-14-00998-CR

                     MICHAEL JERARD RICHARDSON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
          Trial Court Cause Nos. 416-82939-2012, 416-82940-2012, 416-82942-2012

                                          ORDER
        On August 22, 2014, the Court ordered the trial court to prepare certifications of

appellant’s right to appeal that accurately reflect the trial court proceedings. On August 29,

2014, the Court received supplemental clerk’s records that contain certifications that were not

completed. Therefore, we sent a letter to the trial court informing it of the incomplete

certifications and asking for completed certifications. To date, we have not received completed

certifications.

        The Court also has before it court reporter Kristen Kopp’s October 6, 2014 second

request for an extension of time to file the reporter’s record. We DENY Ms. Kopp’s second

extension request.
          We ORDER the trial court to make findings of fact regarding whether appellant has been

deprived of the reporter’s record because of ineffective counsel, indigence, or for any other

reason.

         The trial court shall first determine whether appellant desires to prosecute the appeal. If
          the trial court determines that appellant does not desire to prosecute the appeal, it shall
          make a finding to that effect.

         If the trial court determines that appellant desires to prosecute the appeal, it shall next
          determine whether appellant is indigent and entitled to proceed without payment of costs
          for the reporter’s record. If appellant is entitled to proceed without payment of costs, the
          trial court shall make a finding to that effect. Moreover, if appellant is indigent, the trial
          court is ORDERED to take such measures as may be necessary to assure effective
          representation, which may include appointment of new counsel. If the trial court finds
          appellant is not indigent, it shall determine whether retained counsel has abandoned the
          appeal.

         The trial court shall next determine: (1) the name and address of each court reporter who
          recorded the proceedings in this cause; (2) the court reporter’s explanation for the delay
          in filing the reporter’s record; and (3) the earliest date by which the reporter’s record can
          be filed.

          We ORDER the trial court to transmit a record, containing the written findings of fact,

any supporting documentation, and any orders, to this Court within THIRTY DAYS of the date

of this order. We further ORDER that the trial court prepare and file with its findings complete

and accurate certifications of appellant’s right to appeal. See TEX. R. APP. P. 25.2(a)(, (d), Cortez

v. State, 420 S.W.3d 803 (Tex. Crim. App. 2013).

          The appeals are ABATED to allow the trial court to comply with this order. The appeals

shall be reinstated thirty days from the date of this order or when the findings are received,

whichever is earlier.


                                                        /s/     ADA BROWN
                                                                JUSTICE